DETAILED ACTION
This Action is in response to Applicant’s Interview agreement and Examiner amendment filed on 06/13/2019. Claims 1-19 are now pending in the present application.
Notice of AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-19 are allowed.
Regarding to claim 1, 18 and 19, the best prior art found during the prosecution of the application, Belinsky et al. US Patent Application No.:( US 2015/0077737 Al) hereinafter referred as Belinsky.  Belinsky discloses the home air quality monitoring both for detection of hazards such as fires, natural disasters, chemical spills, and invasions as well as for daily health monitoring. A device capable of monitoring both hazards and baseline air quality measurements is described herein. The device is capable of distinguishing between a real hazard and a false alarm using a plurality of sensors in unison. The device may learn over time as it reacts to various hazards. The device discussed herein is further in communication with an off-board server to contact service organizations in the case of a hazard and to alert a community of users in the event of a detected hazard. Furthermore the device conducts continuous air monitoring and provides a user with time history data of the air quality measurements. An environmental detector, may be installed in a space to be monitored. A space may be, a home, apartment, a room, an interior of a vehicle, boat, airplane, yurt, shipping container, house, group of houses, or a building. An environmental detector may comprise a variety of sensors configured to monitor composition of the air surrounding the detector. The environmental detector may further comprise audio, vision, pressure, temperature, humidity, location, motion, inertial (e.g. accelerometer, magnetometer, or gyroscopic), organism, light, and/or Bluetooth sensors. A temperature and humidity sensor may be a combined sensor. The sensors may be stored entirely in the environmental detector. Additionally the environmental detector may communicate with sensors off board the environmental detector. The environmental detector may have openings to allow ambient air into the detector for gas composition measurements. The environmental detector may be configured to fit easily into a user's hand for easy installation and removal from a wall or ceiling for charging or changing batteries. The device may be further configured to provide a home hub for broadcasting media, boosting cell phone reception, and/or repeating Wi-Fi or other RF signals. However, Belinsky fail to teach the method of air quality notification. The following is an examiner’s statement of reasons for allowance: The arts of record do not suggest the respective claim combinations together and nor would the respective claim combinations disclosing the generate a position data of the location, wherein the monitoring data and the position data can be integrated as a notification data by the portable air quality monitoring device, and to be delivered, wherein the portable air quality monitoring device further comprises an air monitoring module and a particle detecting module for monitoring air quality and providing the monitoring data, wherein the monitoring data comprises a volatile organic compounds (VOCs) data and a fine suspended particles (PM 2.5) data; (a2) providing a cloud data processing device for receiving the notification data delivered from the portable air quality monitoring device, wherein the notification data is processed, calculated and converted to generate a push data, and the push data is delivered at a push period through a push notification service; and (a3) providing a notification receiving device for receiving the push data delivered from the cloud data processing device, so as to display the push data immediately. The claims 1 and 14 and further defined by the latest amendments filed on 07/27/2022. Therefore, claims 1 and 14 are held allowable
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any response to this Office Action should be:
 	Faxed to: (571) 273-8300 
Mailed to:
Commissioner for Patents
	           P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to: 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH AREVALO whose telephone number is (571)270-3121.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571)272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSEPH AREVALO/            Primary Examiner, Art Unit 2642